Case 1:19-cr-00899-PAC Document 66 Filed 07/26/21 Page 1 of 2

Ate wae Tt ND '

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molla Building
One Saint Andrew's Plaza
New York, New York 10007

July 23, 2021

BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl! Street

New York, New York 10007

Re: United States v. Jonathan Lopez, 19 Cr. 899 (PAC)

Dear Judge Crotty:

On June 15, 2021, after a competency hearing, the Court found defendant Jonathan Lopez
incompetent and committed him to the custody of the Attorney General for hospitalization and
evaluation pursuant to 18 U.S.C, § 4241(d)(1). In its commitment order, ECF Doc. No. 61, the
Court instructed the director of the treatment facility to provide the Court with an update on
Lopez’s progress within 60 days of the Court’s order, Ae., by August 16, 2021, The Government
writes to advise the Court that due to nationwide limitations on the capacity of the Bureau of
Prisons (“BOP”) competency restoration facilities, Lopez is not expected to transfer to the
designated facility until around the end of August.

Since the Court committed him on June 15, 2021, Lopez has been detained at the Essex
County Correctional Facility in New Jersey.' He has been designated for competency evaluation
and restoration at Federal Medical Center Devens (“FMC Devens”) in Massachusetts. Due to the
specialized nature of such treatment, the BOP’s capacity is limited and inmates designated for
competency restoration are placed on a nationwide waiting list in the order they are received. The
BOP currently anticipates that Lopez will be transferred to FMC Devens around the end of August.

We have discussed with the BOP and the defense options to address this delay. Because
the BOP has plenary authority as to placement within its facilities, it is unclear whether the Court
could direct the BOP to expedite Lopez’s transfer to FMC Devens. See United States v. Quintero,
995 F.3d 1044, 1050 (9th Cir. 2021) (‘We hold that § 4241(d) mandates that district courts commit
mentally incompetent defendants to the custody of the Attorney General for treatment, without
discretion for the court to order a particular treatment setting.”). But even if the Court could direct
the BOP to move Lopez more quickly to FMC Devens, prudential concerns weigh against such a

 

| At Essex, Lopez receives regular medication and has been seen by medical professionals four
times. He has refused mental health services. Lopez is out of his cell at least 2.5 hours each day.
Case 1:19-cr-00899-PAC Document 66 Filed 07/26/21 Page 2 of 2

Hon. Paul A. Crotty Page 2
July 23, 2021

course. The BOP can move up Lopez on the waiting list only by moving down another inmate
who has waited longer. This solution is systemically unsustainable.

Alternatively, the Court could order Lopez temporarily bailed and set a date for his
surrender to FMC Devens. See United States v. Magassouba, 544 F.3d 387, 413 (2d Cir. 2008)
(because confinement under Section 4241(d)(1) begins upon custodial hospitalization, “[t]o the
extent [the defendant] was otherwise generally detained at the MDC or MCC, that commitment
was authorized not by § 4241(d)(1) but by the Bail Reform Act, 18 U.S.C. § 3142”). The BOP
advises that FMC Devens is capable of accepting Lopez’s surrender on the date he would have
been transferred. Again, however, prudential considerations weigh against this course. Lopez is
charged in this case with making threats of violence against a federal official, and he has repeatedly
disregarded the orders of this Court during pretrial supervision, necessitating the issuance of a
bench warrant and his arrest by the United States Marshals Service on October 1, 2020. The Court
previously denied Lopez’s request to self-surrender for competency treatment because “Lopez’s
history of noncompliance with the conditions of his bail (including curfew/location violations and
failing to attend mental health treatment), his past failure to appear, and his admission during the
competency hearing that he possesses pieces of a firearm left the Court with little confidence that
Lopez would self-surrender when the time comes, or that it would be wise to allow him out in the
community in the meantime.” ECF Doc, No. 62 at 10 (citations omitted). The same prudential
concerns, which also go to the bail factors enumerated under Section 3142(g), still counsel against
release today.

The Government shares the frustration of the defense and the Court at the delay in Lopez’s
transfer for competency restoration. Having considered the possibilities, however, the
Government sees no way to assist Lopez without working an unfairness to a similarly situated
defendant (by expediting Lopez’s transfer) or risking harm to the community (by bailing Lopez
and ordering him to self-surrender), including the Deputy United States Marshals who must arrest
Lopez should he fail to surrender as directed. Accordingly, the Government respectfully requests
that the Court extend the deadline to provide Lopez’s treatment progress report to November 1,
2021, representing a date of approximately 60 days from his anticipated transfer to FMC Devens.

 

7 ([2ehov Respectfully submitted,
v ry chtredtes &
Wl, 0) WMtrres AUDREY STRAUSS
Ap aha  Deteedlig 4 Prtarfont United States Attorney
Le Fac wee , hepefiucg a Miche ot.
By: _
(get Joe jpeates! Alexander Li
fal A tet Assistant United States Attorney
vs (212) 637-2265

ce: Patricia Pileggi, Esq. (hy ECF)
